DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a parting line” as described in the specification as well as in claim 1.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


The drawings are objected to because 
Claim 1 recites “length, height and thickness”. However, the written description does not provide any reference number that can be associated with this limitation. The applicant must clearly identify the structure in drawings which are referred to by the written description in order to promote clarity and coherence of the invention.
Claim 1, and 12 recites “double wall section ad single wall section”. However, the written description does not provide any reference number that can be associated with this limitation. The applicant must clearly identify the structure in drawings which are referred to by the written description in order to promote clarity and coherence of the invention.
Claim 1 recites “outer surface”. However, the written description does not provide any reference number that can be associated with this limitation. The applicant must clearly identify the structure in drawings which are referred to by the written description in order to promote clarity and coherence of the invention.
Claim 1 recites “first section and second section”. However, the written description does not provide any reference number that can be associated with this limitation. The applicant must clearly identify the structure in drawings which are referred to by the written description in order to promote clarity and coherence of the invention.
Claim 3 recites “first and second double wall section” and “first and second single wall section
Claim 11 recites “first cut”. However, the written description does not provide any reference number that can be associated with this limitation. The applicant must clearly identify the structure in drawings which are referred to by the written description in order to promote clarity and coherence of the invention.
Claim 11 recites “First perimeter”. However, the written description does not provide any reference number that can be associated with this limitation. The applicant must clearly identify the structure in drawings which are referred to by the written description in order to promote clarity and coherence of the invention.
Claim 12 recites “First cut line” and “second cut line”. However, the written description does not provide any reference number that can be associated with this limitation. The applicant must clearly identify the structure in drawings which are referred to by the written description in order to promote clarity and coherence of the invention.
Claim 16 recites “a first planform”, “a second planform”,  “a third planform” and “a fourth planform”. However, the written description does not provide any reference number that can be associated with this limitation. The applicant must clearly identify the structure in drawings which are referred to by the written description in order to promote clarity and coherence of the invention.
Claim 18 recites “first double wall portion” and “first single wall portion”. However, the written description does not provide any reference number that can be associated with this limitation. The applicant must clearly identify the structure in drawings which are referred to by the written description in order to promote clarity and coherence of the invention.
Claim 13 recites “first and second wall of double wall”. However, the written description does not provide any reference number that can be associated with this limitation. The 
Claim 18 recites “first support”. However, the written description does not provide any reference number that can be associated with this limitation. The applicant must clearly identify the structure in drawings which are referred to by the written description in order to promote clarity and coherence of the invention.
Claim 19 recites “second support”. However, the written description does not provide any reference number that can be associated with this limitation. The applicant must clearly identify the structure in drawings which are referred to by the written description in order to promote clarity and coherence of the invention.
Claim 20 recites “a second at least one first double wall portion”. However, the written description does not provide any reference number that can be associated with this limitation. The applicant must clearly identify the structure in drawings which are referred to by the written description in order to promote clarity and coherence of the invention.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a tool having a first contoured surface” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "38" and "20" have both been used to designate cutline.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “first blow molded proton”, “second blow molded portion” , “first support” and “second support”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The specification is objected to for failing to provide reference numeral for limitations claimed in the claimed language. The specification and drawing should have reference numeral that promotes clarity and coherence of the invention. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 12, 18, and 25 is led to be indefinite because it is not clear if the “cut line” is a structure that remains in the final product or if it’s an imaginary line wherein the boundary between “double wall” and “single wall” are defined. For the purpose of examination, the claim will be interpreted as the latter, however further clarification and correction are required. All the dependent claims inherit the same issue. 
Claim 16, and 17 is led to be indefinite because it is unclear how first, second, third and fourth planform are constructed, where they are located, how they are measured and how the first and second cut define third and fourth planform respectively . The specification fails to provide appropriate reference numeral and or description that would clarify what is being claimed. Accordingly, the claim has not been further treated on the merit.  .  [W]here there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that 
Claim 24 is led to be indefinite because it is unclear which part of the invention is considered to be first planform area since the written description does not disclose any reference numeral or sufficient details about this limitation. Furthermore, it becomes even more confusing when factoring in the “cut line” since the applicant fails to adequately show which structure should be considered as a “cut line” . Accordingly, the claim has not been further treated on the merit.  .  [W]here there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. MPEP 2173.06(II).  In this case, there would require a great deal of speculation as to the limitations that are present or absent from claim 18, and 24. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8, 10, and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHURMAN (US 3441071).
Regarding claim 1, SCHURMAN discloses, A blow molded (Col. 1, line 57-62) case comprising: a first section (1)  and a second section (2) , said first and second sections configured to pivot relative to each other (Col. 2, line 21); said first and second sections each having a length, height and thickness, the length measured along the pivot between the first and second sections (Fig. 5), the thickness being less than the height (Fig. 5), the thickness being measured in a first direction from an outer surface of the respective section to a parting line ( an imaginary line in between 1 and 2) of the tool case between the first and second sections when the tool case is closed (Fig. 4, 5); a double wall section (6) and a single wall section (4)  separated by a cut line (the cut line is an imaginary line in between element 4 and 6) ; said cut line defining a first edge (See annotated fig. below)  and a second edge (see annotated fig. below) opposite the first edge and further defining a third edge ( left edge octagonal to first and second edge)and a fourth edge ( right edge running parallel to third edge) opposite the third edge; a portion of said double wall section extending inwards (See annotated fig. below)  from the first edge such that a part of the cut line defining said portion of said double wall section has different heights relative to the first edge measured in the first direction (Fig. 5).

The preamble recites “tool case” which is considered to be intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 
The limitation “being blow molded” is considered to be a product-by-process limitation. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).

    PNG
    media_image1.png
    186
    601
    media_image1.png
    Greyscale


Regarding claim 2, SCHURMAN discloses said double wall section (6) and said single wall section (4) are on said first section (1).

Regarding claim 3, SCHURMAN discloses double wall section comprises at least a first and a second double wall section (See annotated fig. below)  and said single wall section comprises at least a first and a second single wall section (See annotated fig. below) ; said first double wall section and said 

    PNG
    media_image2.png
    145
    694
    media_image2.png
    Greyscale

Regarding claim 4, SCHURMAN discloses, said portion of said double wall section extends inwards from two location (See annotated fig of claim 1) on said first edge towards a middle of the first section without extending all the way across the first section.

Regarding claim 5, SCHURMAN discloses, said double wall section extends inwards from said third edge such that the part of the cut line extends inwards from said first edge and then outwards towards said third edge (Fig. 5, 6).

Regarding claim 6, SCHURMAN discloses, the first, second, third and fourth edges are at an equal height (Fig. 1, 5, and  6).

Regarding claim 7, SCHURMAN discloses the first and second edges are parallel and the third and fourth edges are parallel (as annotated for claim 1, fig.1-7) .

Regarding claim 8, SCHURMAN discloses, double wall section includes one or more supporting portions (28)  where outer and inner walls of the first section are fused together (Fig. 5; Col.3 line 36-36).


Regarding claim 18, SCHURMAN discloses, A blow molded case (Col. 1, line 57-62) comprising: a first blow molded portion (1) ; a second blow molded portion (2) configured to pivot relative to said first blow molded portion about an axis (Col. 2, line 21; Fig. 5) and meet at a case parting line ( an imaginary line in between 1 and 2) when the case is in a closed position; said first blow molded portion having at least one first double wall portion (6)  and at least one first single wall (4) portion separated by a cut line (the cut line is an imaginary line in between element 4 and 6), the at least one first double wall portion extending inward (as annotated for claim 1) in an inward direction transverse to the axis to define a first support (10 and 28 are supports which are at different heights) wherein the cut line around the first support has different heights measured in a thickness direction perpendicular to the inward direction and the axis (Fig. 5).

    PNG
    media_image3.png
    207
    596
    media_image3.png
    Greyscale


Regarding claim 19, SCHURMAN discloses, said second blow molded portion (2) having at least one second double wall portion (13) and at least one second single wall portion (11)separated by a cut line (the cut line is an imaginary line in between element 11 and 13), the at least one second double wall 

Regarding claim 20, SCHURMAN discloses, a second at least one first double wall portion (double wall around the corner) defining a second support and located in a corner of said first blow molded portion (1) and the cut line around the second at least one first double wall portion has different heights measured in the thickness direction (10 and 28 are at different height).

    PNG
    media_image4.png
    215
    596
    media_image4.png
    Greyscale


Regarding claim 21, SCHURMAN discloses the first and second supports. The limitation “configured to support a handle end and a tool end of a tool.” Is considered to be intended use. The prior art of SCHURMAN has all the structures required perform the claimed functional limitation. Hence, the prior art is inherently capable of performing the limitation. It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHURMAN (US 3441071) as applied to claim 1 in view of Miller (US 6267238).
Regarding claim 9, SCHURMAN does not explicitly discloses, a tool having a first contoured surface; said double wall section having a second contoured surface such that the first contoured surface inter-fits the second contoured surface; an edge of the second contoured surface being defined by the part of the cut line which has different heights relative to the first edge.
Miller is in the field of endeavor and discloses a tool (50) having a first contoured surface (Fig. 5); double wall section having a second contoured surface such that the first contoured surface inter-fits the second contoured surface (the couture surface of the tool fits into the contour surface of the double wall as shown in fig. 5); an edge of the second contoured surface being defined by the part of the cut line (an imaginary line that defines the shape) which has different heights relative to the first edge (the holder would have different shape since the tool has different shape which needs to be accommodated by the holder as defined by the double wall).
.  

Claim 11-15, 23, 25-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHURMAN (US 3441071).

Regarding claim 11, SCHURMAN discloses, a first perimeter of the first portion (1)  defined at the case parting line; a second perimeter of the second portion (2)  defined at the case parting line; the cut line is a first cut line which has a first length which is the longest cut line of the first blow molded portion; said second blow molded portion having a second cut line which separates a double wall and a single wall portion of the second blow molded portion, the second cut line having a second length which is the longest cut line of the second blow molded portion.
However, SCHURMAN does not explicitly discloses, sum of the first and second lengths is 75% or more than a sum of lengths of the first and second perimeters.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHURMAN to incorporate sum of the first and second lengths is 75% or more than a sum of lengths of the first and second perimeters for the purpose of accommodating desired tool since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See MPEP § 2144.04(IV).

Regarding claim 12, SCHURMAN discloses A blow molded (Col. 1, line 57-62) case comprising: a first blow molded portion (1) ; a second blow molded portion (1) configured to pivot relative to said first blow molded portion (Col. 2, line 21) and meet at a case parting line ( an imaginary line in between 1 and 2) when the case is in a closed position; a first outer perimeter of the first blow molded portion defined at the case parting line; a second outer perimeter of the second blow molded portion defined at the case parting line (Fig. 4,5); said first blow molded portion having a first cut line (the cut line is an imaginary line in between element 4 and 6) which separates a double wall (6) and a single wall (4) portion of the first blow molded portion, the first cut line having a first length which is a longest cut line of the first blow molded portion;  -16- said second blow molded portion (2)  having a second cut line which separates a double wall (13) and a single wall (11) portion of the second blow molded portion, the second cut line (the cut line is an imaginary line in between element 11 and 13)  having a second length which is a longest cut line of the second blow molded portion; 

However,  SCHURMAN does not explicitly disclose a sum of the first and second lengths is 75% or more than a sum of lengths of the first outer perimeter and the second outer perimeter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHURMAN to incorporate a sum of the first and second lengths is 75% or more than a sum of lengths of the first outer perimeter and the second outer perimeter for the purpose of accommodating desired tool since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See MPEP § 2144.04(IV).



Regarding claim 14, SCHURMAN discloses the contact between the first and second walls fuses the first and second walls together in a plastic weld (Fig. 5; Col.3 line 36-36).

Regarding claim 15, SCHURMAN discloses, the sum of the first and second lengths is greater than the sum of lengths of the first and second perimeters (Fig. 4, 5).

Regarding claim 23, , SCHURMAN discloses, the one or more depressions (28)  make up a first area where the first and second walls are in contact and defined by a perimeter of the first blow molded portion.
However, SCHURMAN does not explicitly discloses the one or more depressions make up a first area where the first and second walls are in contact which is less than 5% of an area defined by a perimeter of the first blow molded portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHURMAN to incorporate the one or more depressions make up a first area where the first and second walls are in contact which is less than 5% of an area defined by a perimeter of the first blow molded portion for the purpose of accommodating desired tool as well as improving structural integrity since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See MPEP § 2144.04(IV).


However, SCHURMAN does not explicitly discloses the first cut line defining a first cutline planform area on the plane; the first cutline planform area is at least 60% of the first planform area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHURMAN to incorporate discloses the first cut line defining a first cutline planform area on the plane; the first cutline planform area is at least 60% of the first planform area for the purpose of accommodating desired tool as well as improving structural integrity since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See MPEP § 2144.04(IV).

Regarding claim 26, SCHURMAN discloses a second outer perimeter of the second blow molded portion (2) defined at the case parting line; said second blow molded portion having a second cut line (an imaginary line in between the double and single wall as annotated below) which separates a double wall and a single wall portion of the second blow molded portion; the second outer perimeter defines a second planform area (area between single and double wall) on the plane; the second cut line defining a second cutline planform area on the plane

    PNG
    media_image5.png
    159
    669
    media_image5.png
    Greyscale

However, SCHURMAN does not explicitly discloses the second cutline planform area is at least 50% of the second planform area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  SCHURMAN to incorporate second cutline planform area is at least 50% of the second planform area for the purpose of accommodating desired tool as well as improving structural integrity since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See MPEP § 2144.04(IV).

Regarding claim 27, SCHURMAN does not explicitly discloses the second cutline planform area is at least 75% of the second planform area.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  SCHURMAN to incorporate second cutline planform area is at least 75% of the second planform area for the purpose of accommodating desired tool as well as improving structural integrity since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See MPEP § 2144.04(IV).

Regarding claim 28 and 29: SCHURMAN does not explicitly discloses the first cutline planform area is at least 75% of the first planform area.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  SCHURMAN to incorporate the first cutline planform area is at least 75% of the first planform area  for the purpose of accommodating desired tool as well as improving structural integrity since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See MPEP § 2144.04(IV).

Regarding claim 30, SCHURMAN does not explicitly discloses a length of the first cutline is 70% or more of a length of the first outer perimeter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  SCHURMAN to incorporate a length of the first cutline is 70% or more of a length of the first outer perimeter for the purpose of accommodating desired tool as well as improving structural integrity since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See MPEP § 2144.04(IV).

Regarding claim 31, SCHURMAN does not explicitly discloses the length of the first cutline is 70%-130% of the length of the first outer perimeter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  SCHURMAN to incorporate the length of the first cutline is 70%-130% of the length of the first outer perimeter for the purpose of accommodating desired tool as well as improving structural integrity since it has been held that changing the size or range of an article is not .
Claim 32  is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHURMAN as applied to claim 25 in view of Miller (US 6267238)

Regarding claim 32, SCHURMAN discloses a handle portion (24). 
However, SCHURMAN  does not explicitly discloses the handle being integrally formed in: the first blow molded portion, the second blow molded portion or in the first and second blow molded portions.
Miller is in the field of endeavor and discloses a handle (126) being integrally formed in: the first blow molded portion, the second blow molded portion (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified SCHURMAN to incorporate handle being integrally formed in: the first blow molded portion, the second blow molded portion as taught by Miller for the purpose of improving stability of the handle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Amatrudo (US 8646600) discloses a blow -molded toolkit having a double wall.
Weavers (US 4153178) discloses a container with a double wall.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/               Examiner, Art Unit 3736                                                                                                                                                                                         



/RAFAEL A ORTIZ/              Primary Examiner, Art Unit 3736